ORDER
Roger Dean Merritt pled guilty to two counts of felony stealing. He filed a motion for post-conviction relief under Supreme Court Rule 24.035, alleging that his plea counsel failed to properly advise him of the elements of stealing, and that his conviction on both counts violated the double jeopardy clause because the allegations of the charging instrument alleged the same offense twice. The circuit court denied relief after an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).